900 So.2d 674 (2005)
Dean TRIGG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4572.
District Court of Appeal of Florida, Fourth District.
April 13, 2005.
Dean Trigg, Florida City, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's motion to correct his sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant alleges that the scoresheet used to calculate his sentence upon violation of his probation was incorrect under Heggs v. State, 759 So.2d 620 (Fla.2000). Because the record reflects that his sentence was the result of a negotiated plea, we affirm. See Hall v. State, 789 So.2d 1052 (Fla. 5th DCA 2001); *675 McCray v. State, 796 So.2d 562 (Fla. 3d DCA 2001).
The trial court denied appellant relief on the ground that relief had to be requested within two years of the Heggs opinion. We recently determined that a rule 3.800 motion alleging scoresheet errors under Heggs is not untimely when filed more than two years after the opinion. See Higgins v. State, 890 So.2d 519, 519-20 (Fla. 4th DCA 2005) (stating "[s]coresheet errors may be corrected pursuant to rule 3.800(a) `at any time'"). Nevertheless, because appellant's sentence was the result of a negotiated plea, we still affirm.
STONE, WARNER and MAY, JJ., concur.